

115 S3569 IS: Aluminum Pricing Examination Act
U.S. Senate
2018-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3569IN THE SENATE OF THE UNITED STATESOctober 10, 2018Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Commodity Exchange Act to extend the jurisdiction of the Commodity Futures Trading
			 Commission to include the setting of reference prices for aluminum
			 premiums, and for other purposes.
	
 1.Short titleThis Act may be cited as the Aluminum Pricing Examination Act or the APEX Act. 2.Jurisdiction of the Commodity Futures Trading Commission over the setting of reference prices for aluminum premiumsSection 2(a)(1) of the Commodity Exchange Act (7 U.S.C. 2(a)(1)) is amended by adding at the end the following:
			
				(J)Reference prices for aluminum premiums
 (i)DefinitionsIn this subparagraph: (I)PremiumThe term premium has the meaning given the term in section 1.3 of title 17, Code of Federal Regulations (or successor regulations).
 (II)Reference priceThe term reference price has the meaning given the term commodity reference price in section 20.1 of title 17, Code of Federal Regulations (or successor regulations). (ii)JurisdictionThe Commission shall have exclusive jurisdiction over the setting of reference prices for aluminum premiums.
					(iii)Consultation with Attorney General
 (I)In generalThe Commission shall consult with the Attorney General on any relevant information, allegations of anticompetitive conduct, or marketplace analysis in the setting or reporting of a reference price under clause (ii).
 (II)Review by Attorney GeneralThe Commission shall afford the Attorney General an opportunity to review any regulation or guideline proposed by the Commission in carrying out this subparagraph to ensure that the regulation or guideline is consistent with the goals and purposes of the antitrust laws.
 (III)Authorities and duties of Attorney GeneralThe Attorney General— (aa)may cooperate, and share relevant information, with the Commission with respect to the setting of a reference price under clause (ii); and
 (bb)shall— (AA)review any proposed regulation or guideline described in subclause (II) to ensure that the regulation or guideline is consistent with the goals and purposes of the antitrust laws; and
 (BB)submit to the Commission the analysis and opinion of the Attorney General on that proposed regulation or guideline..